Citation Nr: 1537296	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1952 to May 1954.  He died in July 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is required in order to ensure that there is a complete record upon which to decide this claim so that the appellant is afforded every possible consideration.

The appellant asserts that the Veteran's terminal respiratory condition was caused by or is related to his active service.  Specifically, she asserts that he developed a lung disorder due to exposure to toxic chemicals during his active service during the Korean War.  See April 2010 Notice of Disagreement (on VA Form 21-4138, Statement in Support of Claim); Report of Separation from the Armed Forces for the United States (DD Form 214) (reflecting that the Veteran's most significant duty assignment was with the "81st CML Smk Gen Co").

Initially, the Board notes that the Veteran's complete service personnel and service treatment records have not been obtained.  His service treatment records have been determined to be "fire-related" (hence, presumably partially destroyed in the 1973 fire at the National Personnel Records Center (NPRC)).  See July 2005 Response to Request for Information (reflecting that the veteran's complete medical/dental record is "fire-related"); October 2005 (Formal Finding of Unavailability of Service Medical Records.  See also M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Paragraph 1 (Records Destroyed by Fire at the National Personnel Records Center (NPRC)).

In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this regard, there is no evidence that any attempt has been made to obtain the Veteran's complete service personnel records.  The personnel file records that are of record include a Form DD-214, which, as noted, verifies that the Veteran served in a Chemical Smoke Generating Company.  No additional information, including his military occupational specialty or his principal duty, was included.  Because the appellant's contentions concern the Veteran's potential exposure to toxic substances, the Board finds that that further development is necessary to attempt to obtain the Veteran SPRs in an effort to determine whether the Veteran was, indeed, exposed to any toxic chemicals, including chemical smoke, during his active service.  See, e.g., M21-1MR, Part IV, Subpart iii, Chapter 2, Section B, Paragraph 4 (Locating and Obtaining Army Official Military Personnel Files (OMPFs)).  


Moreover, although the evidence currently of record is not sufficient to grant service connection, in light of the appellant's assertion of a potential relationship between the Veteran's terminal lung disorder and his active service, considering his assignment to a chemical smoke generating company, and given VA's heightened duty to assist in this case, the Board finds that a VA medical opinion is warranted addressing the cause of the Veteran's death.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2014).  See also Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (holding that when STRs are lost or missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision).  

Additionally, as the case is being remanded, the appellant should be given another opportunity to identify appellant should be given another opportunity to identify any outstanding records of private medical treatment for the Veteran's respiratory disability that she would like to submit or have VA obtain.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the appellant requesting her to identify any relevant outstanding private treatment records concerning the Veteran's respiratory disability, and/or any other relevant evidence pertaining to her claim.  She should be invited to submit this evidence herself or to request VA to obtain it on her behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the appellant properly fills out and returns any authorized release forms for private records identified by her, reasonable efforts should be made to obtain such records and associate them with the claims file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the appellant are not successful, she must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Take appropriate action to obtain the Veteran's complete service personnel records, to include making a request to the National Personnel Records Center (NPRC) and/or any other appropriate entity and/or any other appropriate entity, in an attempt to verify the Veteran's alleged toxic chemical exposure during his service from May 1952 to May 1954.

Any additional action necessary for independent verification of the Veteran's purported toxic chemical exposure, to include follow-up action or the submission of additional requests for information to any other appropriate entity (e.g. the NPRC; the Records Management Center (RMC); Joint Services Records Research Center (JSRRC); the Defense Personnel Records Information Retrieval System (DPRIS); the U.S. Army Medical Research, Institute of Chemical Defense; and/or the Headquarters, Department of the Army (HQDA), Surgeon General), should be accomplished.  

All records and/or responses received should be associated with the claims file.  The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from which they are sought.  Such verification should be documented for the record and the Veteran should be provided notice of that fact.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for an appropriate VA examiner(s) to review the Veteran's claims folder and Virtual file. 

The examiner(s) should provide an opinion as to whether it is as likely as not (50% or higher probability) that the Veteran's respiratory disability had its clinical onset during the Veteran's active service or is related to any incident of his service, to include any potential exposure to toxic chemicals.

The examiner(s) must provide a complete explanatory rationale for all opinions rendered.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report(s) does not include adequate responses to the specific opinions requested, it must be returned to the examiner(s) for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




